Case 4:16-cv-01414 Document 666 Filed on 10/18/19 in TXSD Page 1 of 6

United States Courts
Southern District of Texas
FILE

OCT 18 2019

David J. Bradley, Clerk of Court

Notice Of Intent To Appear

Name Monique JOSE

Affiliation: T Advocates for i

https://grassrootsleadership. org/programs/texas-advocates-justice

 

October 18, 2019

Honorable Chief Judge Rosenthal
Chief United States District Judge

515 Rusk Street, Room 11535 Houston, Texas 77002

Honorable Chief Judge Rosenthal,

Iam writing to inform you of my intent to appear and speak on October 28", 2019 for the
Misdemeanor Bail Settlement case 4:16-cv-01414. Thank you for your time.

Sincerely,

Monique JoSepn
Case 4:16-cv-01414 Document 666 Filed on 10/18/19 in TXSD Page 2 of 6

 

Notice Of Intent To Appear

Name: Olga Watkins
Affiliation: Texas Advocates for Justice

https://grassrootsleadership.org/programs/texas-advocates-justice

 

October 18, 2019

Honorable Chief Judge Rosenthal
Chief United States District Judge

515 Rusk Street, Room 11535 Houston, Texas 77002

Honorable Chief Judge Rosenthal,

| am writing to inform you of my intent to appear and speak on October 28", 2019 for the
Misdemeanor Bail Settlement case 4:16-cv-01414. Thank you for your time.
Sincerely,

a C. Wen
Case 4:16-cv-01414 Document 666 Filed on 10/18/19 in TXSD Page 3 of 6

 

Notice Of Intent To Appear

Name: Mara ka. Luna
Affiliation: Texas Advocates for Justice

https://grassrootsleadership.orq/programs/texas-advocates-justice

 

 

October 18, 2019

Honorable Chief Judge Rosenthal
Chief United States District Judge

515 Rusk Street, Room 11535 Houston, Texas 77002

Honorable Chief Judge Rosenthal,

| am writing to inform you of my intent to appear and speak on October 28", 2019 for the
Misdemeanor Bail Settlement case 4:16-cv-01414. Thank you for your time.

ayer

Sincerely,
Case 4:16-cv-01414 Document 666 Filed on 10/18/19 in TXSD Page 4 of 6

Notice Of Intent To Appear

2
Name: dh thoaw Gamage
DZ J
Affiliation: Texas Advocates for Justice

https://grassrootsleadership.org/programs/texas-advocates-justice

 

October 18, 2019

Honorable Chief Judge Rosenthal
Chief United States District Judge

515 Rusk Street, Room 11535 Houston, Texas 77002

Honorable Chief Judge Rosenthal,

| am writing to inform you of my intent to appear and speak on October 28", 2019 for the
Misdemeanor Bail Settlement case 4:16-cv-01414. Thank you for your time.

ome

Aa o

 

 
Case 4:16-cv-01414 Document 666 Filed on 10/18/19 in TXSD Page 5 of 6

Notice Of Intent To Appear

Name: \é don Ia Cf | OR

4

Affiliation: T A s for ti

 

https://grassrootsleadership.org/programs/texas-advocates-iustice

  

October 18, 2019

Honorable Chief Judge Rosenthal
Chief United States District Judge

515 Rusk Street, Room 11535 Houston, Texas 77002

Honorable Chief Judge Rosenthal,

 

| am writing to inform you of my intent to appear and speak on October 28", 2019 for the
Misdemeanor Bail Settlement case 4:16-cv-01414. Thank you for your time.

Sincerely,

 

 
Case 4:16-cv-01414 Document 666 Filed on 10/18/19 in TXSD Page 6 of 6

Notice Of Intent To Appear

Name:

 

Affiliation: Texas Advocates for Justice

https://grassrootsleadership.org/programs/texas-advocates-justice

  

October 18, 2019

Honorable Chief Judge Rosenthal
Chief United States District Judge

515 Rusk Street, Room 11535 Houston, Texas 77002

Honorable Chief Judge Rosenthal,

| am writing to inform you of my intent to appear and speak on October 28", 2019 for the
Misdemeanor Bail Settlement case 4:16-cv-01414. Thank you for your time.

Sincerely,

 

 
